Citation Nr: 0215352	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-00 080 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  In July 1968, the RO denied service connection for 
schizophrenia.

2.  In August 1968, the RO notified the veteran of the 
adverse decision; however, the veteran did not appeal that 
decision.  

3.  Evidence received since July 1968 is cumulative and is 
not so significant that it must be considered in order to 
fairly address the merits of the claim.


CONCLUSION OF LAW

The evidence received since the July 1968 rating decision, 
which denied service connection for schizophrenia is not new 
and material, and the veteran's claim for that benefit may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Psychosis is presumed to 
have been incurred in service if it is manifested within a 
year of separation from service to a degree of 10 percent or 
more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

In July 1968, the RO denied service connection for 
schizophrenia.  In August 1968, the RO notified the veteran 
of the adverse decision; however, the veteran did not appeal 
that decision.  

The July 1968 decision is final.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.  A final decision may 
be reopened based upon submission of new and material 
evidence.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  This standard has 
not been met.

At the time of the July 1968 determination, the RO had before 
it those service medical records that were available.  Those 
records document treatment in November 1962 for complaints 
that included anxiety.

The RO also had before it, evidence that the veteran was 
hospitalized at a VA facility in April 1968 in connection 
with complaints that the veteran was angry, suspicious, and 
irritable, and that the veteran had been treating his wife 
and children in a harsh manner.  The diagnosis was 
schizophrenic reaction, chronic, undifferentiated type.  

Service medical records do not reflect a diagnosis of a 
chronic psychiatric disorder during service, and evidence 
before the RO in July 1968 failed to include either a 
diagnosis of a psychosis within a year after the veteran's 
discharge from service or medical evidence linking to service 
the diagnosis of schizophrenic reaction in April 1968.  In 
denying service connection for schizophrenia, the RO 
indicated that nervousness in service was unrelated to 
schizophrenia diagnosed after service.  

Evidence received after July 1968 includes medical records 
setting forth various diagnoses.  A February 1998 report 
prepared by Dr. G., M.D., sets forth diagnoses that include 
neuropsychiatric disorder, type undetermined.  A February 
1998 psychological consultation report prepared by Dr. V., 
Ph.D., sets forth Axis I diagnoses of depression secondary to 
physical condition and of cognitive disorder.  An April 1998 
entry sets forth various psychiatric diagnoses consisting of 
depression, nervousness, insomnia, pseudodementia vs. mild 
dementia, adjustment disorder, personality disorder, and 
psychosis (schizo, undifferentiated).  A June 1998 entry sets 
forth a diagnosis of schizoaffective disorder.  An October 
1999 entry similarly sets forth an impression of 
schizoaffective disorder.  

None of the evidence received since July 1968 relates a 
neuropsychiatric disorder to service.  Although a February 
1998 diagnosis included depression secondary to the veteran's 
physical condition, service connection is not in effect for a 
disability other than pterygium of the left eye, and the 
February 1998 report does not identify pterygium among the 
physical disorders causing the veteran mental distress.

None of the records received since July 1968 reflects onset 
of a psychiatric disorder in service or shortly thereafter 
and none of the records reflects an opinion that a 
psychiatric disorder had its onset in service.  These records 
are cumulative and are not so significant that they must be 
considered in order to fairly address the merits of the 
veteran's claim.  As such, new and material evidence to 
reopen the prior final denial has not been submitted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim, at least with respect to 
the duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

It does not appear that the RO considered and applied the 
VCAA.  However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statement of the case, as well as in a letter dated September 
2002, of the type of evidence needed to substantiate his 
claim.  Furthermore, VA has obtained all available pertinent 
evidence identified by the appellant.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

